Order entered January 21, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00931-CR
                                      No. 05-13-00932-CR

                       THOMAS ANTHONY FARINA, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-35304-W, F10-35303-W

                                            ORDER
        The Court REINSTATES the appeals.

        On January 8, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 16, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

January 8, 2014 order requiring findings.

        We GRANT the January 16, 2014 motion and ORDER appellant’s brief filed as of the

date of this order.

        In cause no. 05-13-00931-CR (trial court no. F10-35304-W), we note that none of the

boxes is checked on the trial court’s certification of appellant’s right to appeal. Accordingly, the
Court ORDERS the trial court prepare a certification of appellant’s right to appeal for cause no.

05-13-00931-CR that accurately reflects the trial court proceedings and to file the completed

certification within FIFTEEN DAYS of the date of this order.

        Additionally, in each case, the Court ORDERS the Dallas County District Clerk to file,

within FIFTEEN DAYS of the date of this order, supplemental clerk’s records containing

detailed itemizations of the costs assessed in the cases, including but not limited to, specific court

costs, fees, and court appointed attorney fees. In accordance with Texas Code of Criminal

Procedure article 103.001, the cost bills shall be signed by the officer who charged the cost or

the officer who is entitled to receive payment for the cost.         We further ORDER that the

supplemental clerk’s records include documents explaining any and all abbreviations used to

designate a particular fee, cost, or court appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal Records Division;

and counsel for all parties.



                                                       /s/    DAVID EVANS
                                                              JUSTICE